DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US Patent Publication No. 2015/0185766; hereinafter Otsuka) in view of Stotler (US Patent Publication No. 2015/0133193).
With reference to claim 1, Otsuka discloses an apparatus, comprising:
a ring-shaped housing (100) having a first (end of portion 10) and a second end (end of portion 30) along a circumferential direction thereof (see paragraph 15; Figs. 1-3), the second end (30) being separated from the first end (10) by a gap (see Figs. 4B) and in a trajectory path of the ring shaped housing from the first end (see Figs. 1-3), the gap being narrower than diameter of an innermost portion of the ring-shaped housing for the ring-shaped housing to be securely wrapped around the subject (55) (see paragraph 92; Fig. 4B);
a touch pad (15) formed on a surface of the ring-shaped housing extending from the first end (10) of the ring-shaped housing, the touch pad being configured to sense touch input (see paragraphs 73; Fig. 1).
While teaching the usage of a touch pad formed on the ring shaped housing, the size appears to be larger than the claimed size as recited.
Stotler discloses a ring-shaped housing having a first end and a second end separated by a gap wherein the touch pad (716) is formed on the curved surface of the housing extending from the first end to less than a 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a touch pad positioned on the curved surface of the ring-shaped housing similar to that which is taught by Stotler to be carried out in a device similar to that which is taught by Otsuka to thereby reduce size of the housing while providing an ergonomically positioned touch input surface for user operation (see Stotler; paragraph 163).

With reference to claim 4, Otsuka and Stotler disclose the apparatus as explained above with reference to claim 1, wherein Stotler further discloses that the ring-shaped housing has a first contiguous section (Y) that is at a location opposite to the first end (X) (see below Fig. 7B).


    PNG
    media_image1.png
    269
    276
    media_image1.png
    Greyscale


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Stotler as applied to claim 1, above and further in view of Price (US Patent Publication 2010/0081900).	
With reference to claim 2, Otsuka and Stotler disclose the apparatus as explained above with reference to claim 1, and while Otsuka discloses the usage of a spring element (40) (see paragraphs 85-86; Fig. 4A-B), however fail to specifically disclose a spring element attached to the first end as recited.
Price discloses a medical sensor having a sensor element having a ring-shaped is placed on the finger of the user and comprises a spring element (40) attached to the first end (12) bridging a gap (between the opening ends of the ring (12) (see paragraph 27 Fig. 4).
Therefore it would have been obvious to allow a spring element similar to that which is taught by Price to be carried out in a ring arrangement similar to that which is taught by Otsuka and Stotler to thereby provide proper fit to the user’s finger (see Price; paragraph 28).

With reference to claim 3, Otsuka, Stotler, and Price discloses the apparatus as explained above with reference to claim 2, wherein Price further discloses that the ring-shaped housing circles a finger of user, and the first and the second end is coupled by a joint (38, 46) (see paragraph 27-28 Fig. 4). 

Claims 5-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka and Stotler as applied to claim 4 above, and further in view of von Badinski et al. (US Patent Publication No. 2015/0220109; hereinafter Badinski).
With reference to claim 5, Otsuka and Stotler disclose the apparatus as explained above with reference to claim 4, however fail to disclose the material in which the apparatus is made of dielectric material.
Badinski discloses a wearable computing device that is to be worn on a finger of a user wherein the at least the first section is made of a dielectric material (see paragraph 194).
	Therefore one of ordinary skill in the art would have been motivated to allow the usage of a dielectric material similar to that which is taught by Badinski to be carried out in an apparatus similar to that which is taught by Otsuka and Stotler to thereby provide insulation between electrical components.

With reference to claim 6, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 5, and while Stotler discloses the usage of an antenna (706), there fails to be specific disclosure of the antenna located as recited in the claim.

Therefore one of ordinary skill in the art would have been motivated to allow the antenna to be located in a position similar to that which is taught by Badinski to be carried out in an apparatus similar to that which is taught by Otsuka and Stotler to thereby increase mechanical strength of the antenna (see paragraph 186).
	
With reference to claim 7, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 6, wherein Stotler further discloses that the antenna is configured to communicate using a that the antenna is configured to communicate using a low energy wireless communication technique (in teaching the usage of ambient/solar power sources; see paragraph 161), wherein the first contiguous section (Y) has an outer portion and an inner portion that is closer to the finger than the outer portion (see below Fig. 7B).

    PNG
    media_image1.png
    269
    276
    media_image1.png
    Greyscale

While disclosing the features as explained above, Stotler fails to disclose the location of the antenna as recited.
Badinski further discloses that the apparatus (400) has an outer portion (410) and an inner portion (frame closes to opening for finger) that is closer to the finger than the outer portion (see Fig. 4); and the antenna is attached to an outer portion (124) (see paragraph 161, 189; Fig. 1C).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of an antenna attached similar to that which is taught by Badinski to be carried out in an apparatus similar to that which is taught by Otsuka and Stotler to thereby provide increased transmission and reception of information to increase signal strength by reducing influence of interference noise.

claim 8, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 7, however Otsuka and Stotler fail to disclose the usage of an IMU as recited.
Badinski further discloses an inertial measurement unit (220, IMU) configured to measure motions of the finger (see paragraphs 169, 171); wherein the apparatus is configured to transmit, via the antenna (250) to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit (in teaching communicating monitored recordings; see paragraphs 174, 184; Fig. 2).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of an IMU similar to that which is taught by Badinski to be an added functional component of the device similar to that which is taught by Otsuka and Stotler to thereby improve functionality of the apparatus by increasing the amount of available input which can be detected.

With reference to claim 9, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 8, however Otsuka and Stotler fail to disclose the usage of a gyroscope as recited.
Badinski further discloses wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope, a MEMS accelerometer and a magnetometer (see paragraph 167; Fig. 2).


With reference to claim 10, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 9, however Otsuka and Stotler fail to disclose the usage of a LED as recited.
Badinski further discloses a light-emitting diode (LED) indicator (330) configured on an outer portion of the ring-shaped housing (see paragraph 174; Fig. 3A).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of an LED similar to that which is taught by Badinski to be an added functional component of the device similar to that which is taught by Otsuka and Stotler to thereby improve functionality of the apparatus by increasing the amount of available output which can provided to the user.

With reference to claim 11, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 9, wherein Stotler 
Badinski discloses the usage of a LED indicator (330) and an antenna (350) provided on the surface of the ring-shaped housing (see paragraph 174; Fig. 3A).
While the combination of references discloses all of the components recited, there fails to be specific teachings of the LED being located between the touch pad and the antenna. However, this feature appears to be a matter of rearrangement of parts.  A rearrangement of parts of an invention that does not modify the operation of a device and/or are merely a design choice, are obvious steps requiring only routine skill in the art (see MPEP 2144.04.VI.C).  
Therefore one of ordinary skill in the art would have been motivated to rearranging the antenna to the claimed first section in an apparatus similar to that which is taught by Otsuka, Stotler, and Badinski to thereby optimize the operation of the apparatus by reducing interference with other components.

With reference to claim 12, Otsuka and Stotler disclose the apparatus as explained above with reference to claim 1, Stotler discloses a ring shaped housing having a first end (see Fig. 7 above), however fails to specifically disclose the usage of a charging pad as recited.

While not discloses that the charging pad being configured at the first end as recited.
With regards to the charging pad being configured at the first end, this features appears to be a rearrangement of the charging pad (240) (see Badinski; paragraph 189) to a location of the first end as taught by Stotler (see claim 2, Fig. 7 above). A rearrangement of parts of an invention that does not modify the operation of a device and/or are merely a design choice that are obvious steps requiring only routine skill in the art (see MPEP 2144.04.VI.C).  
Therefore one of ordinary skill in the art would have been motivated to rearranging the antenna to the claimed first section in an apparatus similar to that which is taught by Otsuka, Stotler, and Badinski to thereby optimize the operation of the apparatus by reducing interference with other components.

With reference to claim 13, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 10, however Otsuka and Stotler fail to disclose a charging pad and a location in relation to the central axis as recited.

Otsuka, Stotler, and Badinski fail to specifically disclosing the charging pad being configured in a position wherein the charging pad being configured on the ring-shaped housing between the LED indicator and the antenna.  However, this feature appears to be a rearrangement of the charging pad (see Badinski; Figs. 2-3) to a location within the ring-shaped housing of Otsuka and Stotler.
A rearrangement of parts of an invention that does not modify the operation of a device and/or are merely a design choice that are obvious steps requiring only routine skill in the art (see MPEP 2144.04.VI.C).  
Therefore one of ordinary skill in the art would have been motivated to rearranging the antenna to the claimed first section in an apparatus similar to that which is taught by Otsuka, Stotler, and Badinski to thereby optimize the operation of the apparatus by reducing interference with other components.

With reference to claim 14, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 9, while Otsuka and discloses the usage of a force sensor (50) configured to detect a pressure of 
Stotler further discloses one or more first devices (716) configured on an outer portion of the ring-shaped housing (see Fig. 7), the one or more first devices including a force sensor configured to detect a pressure of touch or click thereon (see paragraph 209; Fig. 7).
	Therefore one of ordinary skill in the art would have been motivated to allow the one or more devices to be positioned similar to that which is taught by Stotler to be an added functional component of the device similar to that which is taught by Otsuka to thereby improve functionality of the apparatus by increasing the amount of available output which can be provided to the user.

	With reference to claim 16, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 9, however Otsuka and Stotler fail to disclose the usage of a biosensor as recited.
Badinski further discloses one or more biosensor components configured on an inner portion of the ring-shaped housing (see paragraphs 160, 189; Figs. 2, 3B), wherein the one or more biosensor components including Heart rate sensor, Piezoelectrical sensors, acceleration sensors, temperature sensors, strain sensors, force sensors, Capacitive and/or optical sensors, Thermometer sensors, Manometer sensors; Galvanic skin sensors, 
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a biosensor similar to that which is taught by Badinski to be an added functional component of the device similar to that which is taught by Otsuka and Stotler to thereby improve functionality of the apparatus by increasing the amount of available output which can be provided to the user.

	With reference to claim 17, Otsuka, Stotler, and Badinski disclose the apparatus as explained above with reference to claim 9, however Otsuka and Stotler fail to disclose the usage of an output device as recited in the claim.
Badinski further discloses one or more second devices configured on a middle portion of the ring-shaped housing, wherein the one or more second devices including a Haptic actuator, a speaker, a microphone or any combination thereof (see paragraphs 183, 254).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a biosensor similar to that which is taught by Badinski to be an added functional component of the device similar to that which is taught by Otsuka and Stotler to thereby improve functionality of the .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka, Stotler, and Badinski as applied to claim 9 above, and further in view of Sultenfuss et al. (US Patent Publication No. 2013/0311798; hereinafter Sultenfuss).
With reference to claim 15, Stotler and Badinski disclose all that is required as explained above with reference to claim 9, including a ring shaped housing, however fail to disclose the usage of a NFC marker configured to charge a battery as recited.
Sultenfuss discloses portable device (104, 106) comprising:
a Near Field Communication (NFC) marker (236) configured to charge a battery (230) (see paragraphs 13, 20, Figs. 1-2).
	Therefore one of ordinary skill in the art would have been motivated to allow the usage of a NFC maker similar to that which is taught by Sultenfuss to be carried out in an apparatus similar to that which is taught by Otsuka, Stotler and Badinski to thereby provide for wireless transmission of power to the device (see Sultenfuss; paragraph 3).
	Further, in regards to the location of the NFC maker, none of the reference specifically disclose the location of the NFC maker is positioned at 
Therefore one of ordinary skill in the art would have been motivated to rearranging the antenna to the claimed first section in an apparatus similar to that which is taught by Otsuka, Stotler, and Badinski to thereby optimize the operation of the apparatus by reducing interference with other components.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka, Stotler, and Badinski as applied to claim 9 above, and further in view of Kim (US Patent Publication No. 2016/0111037; hereinafter Kim).
With reference to claim 18, Otsuka, Stotler and Badinski disclose the apparatus as explained above with reference to claim 9, wherein Stotler further discloses the touch pad being printed by a flexible substrate (see paragraph 41, 145; Figs. 7-7H).
While Stotler discloses the usage of a flexible display panel, there fails to be disclosure of the material from which the panel is made as recited.

Therefore one of ordinary skill in the art would have been motivated to allow the usage of a flexible material similar to that which is taught by Kim to be carried out as the material used for the touch pad apparatus similar to that which is taught by Stotler to thereby provide the required material for permitting flexibility, as commonly used in the art.


Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Stotler and Badinski.
With reference to claim 19, Otsuka discloses an apparatus, comprising:
a housing (100) having a ring shape to circle a subject (55) of a user (see paragraph 92; Fig. 1), the housing having a first (10) and second end (30) along a circumferential direction thereof (see paragraph 74; Figs. 1-4), the second end (30) being separated from the first end (10) by a gap (see Figs. 4A-B) and in a trajectory path of the ring-shaped housing from the first an innermost portion of the ring-shaped housing for the ring-shaped housing to be securely wrapped around a subject (55) (see paragraph 92; Fig. 4B), the housing having:
a first section spanning from the first end up to 90 degrees in the circumferential direction (see Fig. 1);
a second section (30) spanning from the first end up to 135 degrees in the circumferential direction opposite the first section; and
a third section (20) connecting between the first section (10) and the second section (30) contiguously; and
	an antenna (90) configured on an outer portion of the second section at a location furthest from the first end (see paragraphs 151-153; Fig. 15); and 
a touch pad (15) formed on a curved surface of the housing for sensing touch (see paragraph 92; Fig. 4B), the touch pad (15) extending from the first end to a predetermined location of an outer circumference of the ring-shaped housing (see Figs 1-4), a bend radius of the touch pad at the first end being smaller than a bend radius of the touch pad at the predetermined location (see Fig. 3-4B).
While teaching the usage of a ring shaped housing to securely wrapped around a subject (55) of the user, there fails to be disclosure of the ring-shaped housing being secured to the finger of the user as recited.

a first section spanning from first end up to 90 degrees in the circumferential direction (see below Fig. 7B);
a second section spanning from the first end up to 135 degrees in the circumferential direction opposite to the first section (see below Fig. 7B); and 
a third section connecting between the first section and second section contiguously (see below Fig. 7B); 
an antenna (706) (see paragraph 167); and
a touch pad (716) formed on a curved surface of the entire first section of the housing for sensing touch (in illustrating the location of the touch pad with respects to the annotated drawing of the first section; see paragraphs 163, Figs. 7 below).


    PNG
    media_image2.png
    199
    260
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    259
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a ring-shaped housing to be secured to the finger of the user similar to that which is taught by Stotler to be carried out in a similar manner to that which is taught by Otsuka to thereby reduce size of the housing while providing an ergonomically positioned touch input surface for user operation (see Stotler; paragraph 163).
While Otsuka discloses the usage of a control circuitry having an antenna for transmitting signals (see paragraphs 151-153) there fails to be specific disclosure of the antenna transmitting orientation data or located as recited in the claim.
Badinski a housing having a ring shape containing a gyroscope (220) encased in the housing for measuring orientation data of the apparatus (see paragraph 167) wherein an antenna (350) is configured in the ring-shaped housing in the first contiguous section (in teaching that the antenna can be 
Therefore one of ordinary skill in the art would have been motivated to allow the antenna to be located in a position similar to that which is taught by Badinski to be carried out in an apparatus similar to that which is taught by Otsuka to thereby increase mechanical strength of the antenna (see Badinski; paragraph 186).

With reference to claim 20, Otuska discloses an apparatus, comprising:
a housing (10) having a ring shape to circle a subject (55) of a user (see paragraph 92; Fig. 1), the housing having a first (10) and second (30) end along a circumferential direction thereof (see paragraph 74; Figs. 1-4), the second end (30) being separated from the first end (10) by a gap (see Figs. 4A-B) and in a trajectory path of the ring-shaped housing from the first end (10) (see Figs. 1-3), the gap being narrower than a diameter of an innermost portion of the ring-shaped housing for the ring-shaped housing to be securely wrapped around a subject (55) (see paragraph 92; Fig. 4B), the first housing having:
a first section spanning from the first end up to 90 degrees in the circumferential direction (see Fig. 1);

a third section (20) connecting between the first section (10) and the second section (30) contiguously; and
	an antenna (90) configured on an outer portion of the second section at a location furthest from the first end (see paragraphs 151-153; Fig. 15); and 
a touch pad (15) formed on a curved surface of the entire first section (10) of the housing for sensing touch (see paragraph 92; Fig. 4B).
While teaching the usage of a ring shaped housing to securely wrapped around a subject (55) of the user, there fails to be disclosure of the ring-shaped housing being secured to the finger of the user as recited.
Stotler discloses a ring-shaped housing having a first end and a second end separated by a gap wherein the touch pad (716) is formed on the curved surface of the housing, the touch pad being configured to sense touch input (see paragraphs 163-164 Figs. 7);
a first section spanning from first end up to 90 degrees in the circumferential direction (see below Fig. 7B);
a second section spanning from the first end up to 135 degrees in the circumferential direction opposite to the first section (see below Fig. 7B); and 

an antenna (706) (see paragraph 167); and
a touch pad (716) formed on a curved surface of the entire first section of the housing for sensing touch (in illustrating the location of the touch pad with respects to the annotated drawing of the first section; see paragraphs 163, Figs. 7 below).


    PNG
    media_image2.png
    199
    260
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    259
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a ring-shaped housing to be secured to the finger of the user similar to that which is taught by Stotler to be carried out in a similar manner to that which is taught by Otsuka to thereby reduce size of the housing while providing an ergonomically positioned touch input surface for user operation (see Stotler; paragraph 163).

	Badinski discloses a wearable device (see Figs. 3A-C) having a wireless antenna (350) configured in an outer portion of the ring-shaped housing and configured to transmit orientation data of the apparatus as measured using the gyroscope (in teaching communication module connected processor (210); see paragraph 174, Fig. 2, 3A).
	Therefore one of ordinary skill in the art would have been motivated to allow the usage of a sensor unit similar to that which is taught by Badinski to be carried out in an apparatus similar to that which is taught by Stotler to thereby increase functionality of the device.
	Further neither Stotler nor Badinski discloses that the antenna is configured to be at an outer portion of the third section at a location that is farthest from the opening. However, this appears to be a rearrangement of the location of the antenna to be positioned at a different location. A  rearrangement of parts of an invention that does not modify the operation of a device and/or are merely a design choice that are obvious steps requiring only routine skill in the art (see MPEP 2144.04.VI.C).  
Therefore one of ordinary skill in the art would have been motivated to rearranging the antenna to the claimed first section in an apparatus similar 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KELLY (US8605036) discloses a finger control and data entry device including an element adapted to fit on the finger of the operator and including a touch pad (18) and gyroscope and/or accelerometer sensors (28), and wireless transmission (see abstract, column 3, line 48-column 4, lines 43; Figs 1-4, 7-8).
SUH (US2011/0199305) discloses a finger mouse having a ring shape configuration and an open or joint located within the housing, a virtual touch pad, gyroscope and accelerometer sensors, and a communication unit (see paragraphs 24-29; Figs. 1-3).
SHAI (US2013/0135223) discloses a ring shaped housing to be worn by a user containing a plurality of components for receiving input from the device for processing and outputting to the user or a communicating device (see abstract, paragraphs 5-10; Figs. 1-4).
NIRJON (US2017/0351345) discloses a ring shaped housing to be worn by a user having a gap being narrower than the diameter of the housing (see paragraphs 15-17; Fig. 1B).
STEFANELLI (USD455098) discloses a ring shaped housing to be worn by a user having a gap being narrower than the diameter of the housing (see Figs. 1-2).
WANG et al. (US11,042,233) discloses a finger mounted device to be worn on the finger of the user having touch sensors (72) formed on the exterior surface of the side body of the finger device wherein the touch sensor extends from the first end to less than a quarter of the outer circumference of the housing (see column 12, lines 2-58; Figs. 18-19).
SHAKER (US2019/0190128) discloses a finger mounted device having a housing configuration which allows for the device to be securely wrapped around the finger of the user (see paragraphs 53-65; Figs. 1-2).




Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                         
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625